Citation Nr: 9927643	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease (CAD) status post bypass graft, from 
October 1, 1996 to January 11, 1998.

2.  Entitlement to an evaluation in excess of 60 percent for 
CAD status post bypass graft, from January 12, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel



INTRODUCTION

The veteran had active service from December 1963 to December 
1975, and from December 1979 to November 1985.  The veteran 
had additional unverified service from December 1975 to 
December 1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the original claim on appeal, the veteran sought an 
initial rating in excess of 30 percent for CAD status post 
bypass graft which had been assigned following a period of 
one year and one month of a 100 percent evaluation for this 
disability after the veteran's heart surgery in August 1995.  
The evaluation was subsequently increased to 60 percent in a 
February 1997 rating decision, effective from October 1, 
1996.  The Board finds that the veteran did not indicate 
disagreement with an April 1996 rating decision's pre-
hospitalization one-day evaluation of 30 percent for this 
disability for July 31, 1995, and that the Board is therefore 
not required to address the issue of entitlement to an 
increased evaluation for the day of July 31, 1995.  The 
veteran has otherwise continued the appeal.

The Board further notes that it has been required to identify 
and address an additional issue in connection with the issue 
of entitlement to an increased evaluation for CAD status post 
bypass graft, in light of the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999), and because the rating 
criteria applicable to the veteran's service-connected CAD 
status post bypass graft, were revised effective January 12, 
1998.  See 38 C.F.R. § 4.104 (1998).

Finally, the Board observes that the regional office (RO) 
adjudicated a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability in July 1997, and that the record does not reflect 
that the veteran filed a notice of disagreement with this 
decision.  However, the record does reflect that the RO has 
thereafter recognized a new claim for a total disability 
rating based on individual unemployability, and has 
accordingly requested additional information from the veteran 
in support of this claim.  This new claim has not been 
developed for current appellate consideration and is referred 
back to the RO for further adjudication.


FINDINGS OF FACT

1.  For the period of October 1, 1996 to January 11, 1998, 
the veteran's CAD status post bypass graft was manifested by 
symptoms in an unexceptional disability picture that more 
nearly approximate recent coronary occlusion or thrombosis or 
residual findings of congestive heart failure, angina on 
moderate exertion, or the inability to engage in more than 
sedentary employment.

2.  Since January 12, 1998, the veteran's CAD status post 
bypass graft has been manifested by symptoms in an 
unexceptional disability picture that does not more nearly 
approximate chronic congestive heart failure, workload of 3 
metabolic equivalent (MET)s or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
CAD status post bypass graft, for the period of October 1, 
1996 to January 11, 1998, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.104, Diagnostic Codes 7005, 7017 (effective immediately 
prior to January 12, 1998); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  The schedular criteria for an evaluation in excess of 60 
percent for CAD status post bypass graft, from January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.104, Diagnostic Codes 7005, 
7017 (effective January 12, 1998); Fenderson v. West, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 60 Percent for 
CAD Status Post Bypass Graft, for the Period of October 1, 
1996 to January 11, 1998

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Procelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7017 provided that coronary artery bypass 
(CAB) was to be rated at 100 percent for one year following 
bypass surgery and that thereafter, it was to be rated as 
arteriosclerotic heart disease (ASHD) with a minimum rating 
of 30 percent.  

Notes following Diagnostic Code 7017 reflect that authentic 
myocardial insufficiency might be substituted for occlusion 
and that the 100 percent rating for one year following bypass 
surgery would commence after the initial grant of the one-
month total rating assigned under 38 C.F.R. § 4.30 following 
hospital discharge.

Immediately prior to January 12, 1998, 38 C.F.R. § 4.104, 
Diagnostic Code 7005 provided a 60 percent evaluation for 
ASHD with a history of acute coronary occlusion or thrombosis 
or substantiated repeated anginal attacks which precluded 
more than light manual labor.  A 100 percent rating required 
recent coronary occlusion or thrombosis or residual findings 
of congestive heart failure, angina on moderate exertion, or 
the inability to engage in more than sedentary employment.

In the case of Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that 38 U.S.C.A. § 5110(g) (West 1991) prohibited the 
retroactive application of the revised criteria for rating 
mental disorders to award or increase a disability rating 
prior to the effective date of "the Act or administrative 
issue."  Accordingly, the Court held that "for any date 
prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim."  12 
Vet. App. at 57.  Consequently, pursuant to Rhodan, the Board 
concludes that the effective date of an increased rating 
under the revised criteria for cardiovascular disorders could 
not be prior to January 12, 1998, the effective date of the 
change in the rating criteria.

In light of the above considerations, the veteran's coronary 
symptoms during the period of October 1, 1996 to January 11, 
1998 should be evaluated only under the rating criteria in 
effect prior to January 12, 1998.  

The history of this disability shows that a February 1996 
rating decision originally granted service connection for CAD 
status post bypass graft, and assigned a 100 percent 
evaluation for one year and one month following the veteran's 
coronary artery bypass effective from August 1, 1995, with a 
30 percent evaluation to commence on October 1, 1996, based 
on a medical report from Dr. W. S. and a finding that the 
veteran's CAD status post bypass graft was secondary to his 
service-connected diabetes mellitus.  The private medical 
report was found to show that the veteran was hospitalized 
from August 1, 1995 to August 7, 1995, and had a coronary 
artery bypass graft on August 2, 1995 due to CAD.  

Thereafter, an April 1996 rating decision assigned a one-day 
30 percent evaluation for July 31, 1995, and a 100 percent 
evaluation from August 1, 1995, based on a hospital report 
from St. M. D. V. Hospital from August 1995, and a medical 
report from Dr. T. L., dated in July 1995.  The cardiology 
consultation on July 31, 1995 was found to show that the 
veteran had been having angina pectoris with an abnormal 
stress Cardiolite scan suggestive of reversible ischemia and 
possible old myocardial infarction (MI) as demonstrated by an 
electrocardiogram (EKG).

An October 1996 Department of Veterans Affairs (VA) diabetes 
mellitus examination revealed a history of diabetes mellitus 
since April 1984, and that he underwent bypass surgery in 
August 1995.  At this time, the veteran described a painful 
incision where he had his bypass surgery on his chest and 
also on his legs.  Pulses were 2+ in the posterior tibial, 2+ 
in the popliteal, and 2+ on the femorals and equal.  The 
veteran was found to have good positional sense, capillary 
refilling was normal, and he had no rashes or problems in the 
feet or lower extremities.  Blood pressure was 144/94.  The 
diagnosis included CAD, status post six vessel coronary 
artery bypass grafting.

VA heart examination in November 1996 revealed cardiac risk 
factors of hypertension, diabetes and hypocholesterolemia, 
and that the veteran continued to complain of episodic chest 
and back discomfort, and significant discomfort from his 
sternal incision and the left donor site.  Recent exercise 
treadmill examination was noted to reveal no significant 
evidence of progressive coronary disease at this point.  
Blood pressure was at 145/80.  The heart was found to have 
regular rate and rhythm without murmurs.  An EKG from October 
1996 was interpreted to reveal normal sinus rhythm with an 
incomplete right bundle branch block and a heart rate of 69 
beats per minute with no evidence of MI.  This was further 
interpreted to reveal mildly reduced left ventricular 
fraction of 50 percent and results of his stress tests were 
noted to be reportedly unremarkable.  

The diagnoses were insulin-dependent diabetes mellitus, 
hypertension, hypercholesterolemia, ASHD, status post 
successful bypass grafting secondary to items one and three, 
and significant diabetic neuropathy.  The VA examiner 
commented that overall, due to complications of bypass and 
diabetic neuropathy, the veteran was only capable of light 
duty activities at best, and was unemployable for most 
practical purposes.

Private medial records from Dr. C. for the period of December 
1996 to April 1997 reflect that in December 1996, the veteran 
reported suffering from dizzy spells.  In April 1997, he 
complained of substernal and left-sided pain for the previous 
week, which was now reportedly unbearable, and for which he 
was sent to the emergency room.

A February 1997 rating decision increased the evaluation for 
this disability to 60 percent, effective from October 1, 
1996.

April 1997 records from V. V. C. Hospital reflect that the 
veteran was admitted through the emergency room with a 
history of recurrent substernal chest pain for about the 
previous 24 hours.  Evaluation in the emergency room was 
negative for any acute pathology, however, he was still 
admitted, and it was noted that recent Cardiolite stress 
examination revealed that he was able to exercise 10 minutes, 
56 seconds, during which he had a peek heart rate of 130 
which was 77 percent predicted.  A Cardiolite scan showed no 
reversible ischemia and it was noted that there was no 
history of congestive heart failure, MI, epilepsy, thyroid 
disorder, or cerebrovascular accident in the past.  Blood 
pressure at this time was 140/90.  

Examination of the chest revealed some tenderness over the 
anterior chest wall area in the parasternal region and the 
veteran reported to have had intermittent chest pain in this 
area for the previous several years, ever since his heart 
surgery, and the area was noted to be quite tender to 
palpation.  The same tenderness reportedly had occurred over 
the previous couple of days, and examination of the heart 
indicated sinus rhythm and an I/VI systolic ejection murmur 
in the left parasternal area without gallop or rub.  
Evaluation of the extremities revealed no cyanosis, clubbing 
or edema.  The impression included substernal chest pain, 
need to rule out unstable angina-admission recommended by 
physician, history of essential hypertension, and previous 
coronary artery bypass graft surgery.  The reporting 
physician also commented that review of an EKG revealed a 
right bundle block which appeared to be relatively new.

V. V. C. Hospital chest X-rays from April 1997 were 
interpreted to reveal sutures through the manubrium and 
sternum and clips overlying the left heart border.  The 
impression was essentially negative chest examination showing 
no evidence of active cardiopulmonary disease, and status 
post coronary artery bypass graft.

An April 1997 V. V. C. Hospital Cardiolite scan of the heart 
noted that following routine stress examination the veteran 
reached 78 percent of the predicted heart rate.  Review of 
the post stress and rest studies revealed no evidence of a 
disparity in the amount of uptake in the left ventricular 
wall in comparing the resting and the post stress study.  
There was also no evidence of a fixed defect to suggest 
previous infarction.  The impression was essentially normal 
"SPECT" Cardiolite scan of the heart (myocardial perfusion 
study).

Private medical records from Dr. C. for the period of May 
1997 to January 1998 reflect that in May 1997, the chest wall 
was found to be tender but the veteran's Cardiolite treadmill 
was reportedly negative.  The veteran's ASHD was noted to be 
stable and blood pressure was 120/80 and in July 1997, ASHD 
was again noted to be stable and blood pressure was 120/80.  
In September 1997, treadmill was noted to be negative and the 
veteran indicated that he felt good.  Blood pressure was 
140/80.  In October 1997, blood pressure was 100/60 and the 
chest wall was tender to palpation.  The veteran reported 
that he was active and that he felt good.  


Analysis

In a VA medical examination report reflecting examination 
results from October 21, 1996, the diagnosis included 
coronary artery disease, status post six vessel coronary 
artery bypass grafting, and following VA heart examination in 
November 1996, the appellant was given a final diagnosis 
which included arteriosclerotic heart disease, status post 
bypass grafting.  The November 1996 VA examiner also 
commented that due to the overall complications of bypass and 
diabetic neuropathy, the veteran was only capable of light 
duty activities at best, and was unemployable for most 
practical purposes.  Thereafter, private medical records over 
the period of December 1996 to early January 1998 reflect 
that the veteran suffered from intermittent dizzy spells in 
December 1996, and significant chest pain which required 
additional hospitalization in April 1997.  

Finally, while the remaining private medical records for the 
period of May 1997 to early January 1998 do reflect entry's 
indicating stable AHD and that the veteran was reportedly 
feeling good, there is no finding by any examiner that the 
veteran's CAD had shown significant improvement or that he 
was now capable of more than light duties.  In this regard, 
the Board finds that the RO's determination was reasonable 
that inability to do more than light duties more nearly 
approximated the older criteria of "more than light manual 
labor not feasible," and thus, a 60 percent evaluation under 
Diagnostic Code 7005 (1997).  The Board further believes, 
however, that the additional opinion by the November 1996 
examiner that the veteran was unemployable for practical 
purposes is also consistent with the criteria of "more than 
sedentary employment precluded," and thus, a 100 percent 
evaluation under the version of Diagnostic Code 7005 in 
effect immediately prior to January 12, 1998.  In this 
regard, while the examiner refers to both diabetic and 
cardiovascular symptoms, the actual findings entered by the 
physician go to the service-connected cardiovascular 
disability.  Consequently, giving the veteran the benefit of 
the doubt, the Board finds that the overall evidence of 
record for the period of October 1, 1996 to January 11, 1998 
is indicative of a 100 percent evaluation under the old 
criteria for CAD status post bypass graft.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).



II.  Entitlement to an Evaluation in Excess of 60 percent for 
CAD Status Post Bypass Graft from January 12, 1998

Background

Effective January 12, 1998, CAD and residuals of coronary 
artery bypass surgery which are manifested by a workload of 
greater than 5 METs but not greater than 7 METs, and are 
productive of dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-ray, is rated 30 
percent disabling.  When there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent rating is assigned.  When there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017 
(1998).

Additional private chest X-rays from January 1998 revealed 
findings which included evidence of previous median 
sternotomy and coronary artery bypass surgery.  

Additional private medical records from Dr. C. for the period 
of January 1998 to July 1998 reflect that in the middle of 
January 1998, blood pressure was at 120/80.  In February 
1998, blood pressure was at 120/85 and in April 1998, the 
veteran was noted to be active and feeling good.  

VA diabetes mellitus examination in September 1998 revealed 
that the veteran described no restrictions on his activities.  
He further reported that he exercised regularly at the rate 
of five times a week with weight lifting and walking, and 
also walked during the middle of the day.  He did note that 
he experienced fatigue, but that this did not impede his 
exercise regimen.  At this time, blood pressure was 146/86 
and the diagnoses included stable CAD.

VA heart examination in November 1998 revealed a history of a 
recent exercise stress test at the Loma Linda, California VA 
medical center, in which the veteran exercised for nine 
minutes on a Ramp II Protocol to a peak heart rate of 118 and 
a peak blood pressure of 180/90.  His rate-pressure product 
was 21,240, and his peak MET level was 10.1.  He had fatigue, 
dyspnea, chest pain, and claudication.  A resting EKG that 
same day demonstrated normal sinus rhythm and incomplete 
right bundle block.  An echocardiogram also obtained in 
October 1998 was interpreted to reveal mild global 
hypokinesis, and left ventricular hypokinesis with an 
injection fraction of 45 percent.  He also had mild 
concentric left ventricular hypertrophy and some thickening 
of his mitral leaflets.  His blood pressure at the time of 
the treadmill test at rest was 140/90.

The impression was known CAD with bypass in August 1995, 
fairly normal exercise tolerance with a peak MET level of 
10.1, with some chest pain produced by exertion without 
concomitant EKG changes, occasional episodes of atypical 
chest pain, and mildly depressed left ventricular function 
with an injection fraction of 45 percent.  The examiner 
further commented that overall, the veteran's exercise 
capacity was quite good.


Analysis

This case presents a question of first impression to the 
Board as to how to reconcile in this instance several 
precedent opinions of the Court.  Under Karnas v. Derwinski, 
1 Vet. App. 308 (1991), where the rating criteria change 
during the appellate period, the claimant is entitled to be 
rated under whichever is more favorable.  Karnas, however, 
also noted that this rule would not apply if Congress 
provided otherwise or permitted the Secretary to provide 
otherwise and the Secretary chose to do so.  In Rhodan, 
supra., the Court appears to indicate that a higher rating 
can not be assigned under new rating criteria earlier than 
the specified effective date of the change in criteria.  As 
in Rhodan, in this matter the Secretary did set a specific 
effective date for the change in the rating criteria and that 
date is later than the commencement of the time period 
covered by this appeal.  In Fenderson, supra., however, the 
Court has further tasked the Board with considering "stage 
ratings" of evaluations arising from original claims for 
benefits.  Since a "staged rating" may vary over a period 
of time, it can involve both the adjudication of the severity 
of the disability and the adjudication of the effective dates 
of awards for differing disability ratings.  Under prior case 
law, however, disability ratings and effective dates were 
deemed to be separate appellate issues subject to the normal 
rules of appellate procedure.  Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998); see also Grantham v. Brown, 114 
F.3d 1156 1160 n. 1, (Fed. Cir. 1997 (Archer, C.J., 
concurring.).   Fenderson would apparently stand for the 
proposition that in the context of an original claim, the 
Board can assign both a rating and an effective date of the 
rating in the first instance when considering entitlement to 
a "staged rating."

The record does not contain an expressed repudiation since 
January 12, 1998, by a medical provider of the November 1996 
VA examiner's opinion that the veteran was incapable of other 
than light duties and was effectively unemployable.  On the 
other hand, the additional medical findings detailed below 
would not support entitlement to more than a 60 percent 
rating under the revised criteria and implicitly repudiate 
the 1996 opinion.  In other words, as applied to the facts of 
this case, the older criteria are more liberal than the newer 
criteria, at least as to the severity of the veteran's 
disability on and after January 12, 1998.  The question then 
is whether the award of a 100 percent evaluation under the 
older criteria may continue beyond January 11, 1998.  The 
Board concludes that in light of Rhodan, where the rating 
criteria change, and there is an explicit effective date of 
the change in the criteria, a "staged rating" must be 
governed by the effective date of the change in the rating 
criteria.  Accordingly, in an original claim, the claimant 
had no legal entitlement to continuation of the 100 percent 
under the old rating criteria after the effective date of the 
changed rating.     

The Board further notes that its consideration of the "old" 
and "new" criteria is not prejudicial to the veteran since 
the RO considered both the "old" and "new" criteria in its 
adjudication of this claim, and both the veteran and his 
representative were given an opportunity to respond during 
the adjudication process.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In light of the above analysis, the Board has considered the 
medical findings since January 12, 1998 solely in the light 
of the new rating criteria found in Diagnostic Codes 7005 and 
7017, and most importantly notes that the new criteria 
provide for a 100 percent rating for CAD manifested by 
chronic congestive heart failure, workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7017 (1998).  Here, the records dated between January 
and October 1998 continue to reflect only minimal relevant 
findings, and the November 1998 VA heart examination does not 
reflect either congestive heart failure or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Moreover, the new rating criteria alternatively 
provide a 100 percent rating for a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
and the November 1998 examination demonstrated fatigue, 
dyspnea, chest pain, and claudication after the veteran 
reached the level of 10.1 METs, with the veteran's exercise 
capacity otherwise noted to be of fairly normal tolerance.  
Consequently, the Board finds that the manifestations of the 
veteran's CAD status post bypass graft since January 12, 1998 
do not more nearly approximated any of the alternative 
criteria required for a 100 percent rating under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7017 (1998), and that an 
evaluation in excess of 60 percent for the veteran's CAD 
status post bypass graft is not warranted.

The Board also does not find that the veteran is entitled to 
an increased evaluation for CAD status post bypass graft 
since January 12, 1998 under 38 C.F.R. § 3.321.  The Board 
cannot conclude that the disability picture as to this 
disability since January 12, 1998 was so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321.

While the record does reflect complaints of chest pain during 
this period, there were no frequent hospitalizations for this 
disability.  In summary, the Board finds that the record does 
not indicate an exceptional or unusual disability picture 
since January 12, 1998 so as to warrant an extraschedular 
rating, and that consequently, a higher rating on an 
extraschedular basis since January 12, 1998 is not warranted.


ORDER

Entitlement to a 100 percent rating for CAD status post 
bypass graft for the period of October 1, 1996 to January 11, 
1998, is granted.

Entitlement to an increased rating for CAD status post bypass 
graft from January 12, 1998, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

